DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments, filed 12/28/2021, have overcome the previous objections to claims 9 and 11.
Applicants amendments, filed 12/28/2021, (specifically to require that there are grooves in the inner and outer coating as well as the scaffold itself, see discussion below) have overcome the previous rejections of:
Claim(s) 1-7, 11, 15, 17-19 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) based on Shastri et al. (US 2006/0085063 A1 – as previously cited).
Claim(s) 9 under 35 U.S.C. 103 based on Shastri et al. (US 2006/0085063 A1 – as previously cited).
Claim(s) 1-2, 4-8, 11, 15-16, 18-19 under 35 U.S.C. 103 based on Jenson et al. (US 2008/0306580 A1 – as previously cited– as previously cited) and Lelkes et al. (US 2013/0018454 A1 – as previously cited).
However, as the aforementioned amendment was not discussed by Applicant in the response, and Examiner is unsure if it was an intended or not to be the overcoming feature over the rejections as listed above.  Examiner wanted to further comment on the Applicant’s responses to the aforementioned rejections.
Applicant’s arguments, filed 12/28/2021, with respect to the rejections of claim(s) 1-7, 11, 15, 17-19 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) based on Shastri et al. (US 2006/0085063 A1 – as previously cited) and claim(s) 9 under 35 U.S.C. 103 based on Shastri et al. (US 2006/0085063 A1 – as previously cited) were found to be convincing and have been withdrawn.
Applicant’s arguments, filed 12/28/2021, with respect to the rejections of claim(s) 1-2, 4-8, 11, 15-16, 18-19 under 35 U.S.C. 103 based on Jenson et al. (US 2008/0306580 A1 – as previously cited– as previously cited) and Lelkes et al. (US 2013/0018454 A1 – as previously cited) were not to be found convincing:  Applicant argues: 
Jenson does not have a cellulose coating comprising pores which allow and facilitate transmural migration of progenitor cells along the entire length of the graft from the outside to the inner space.  Examiner disagrees with this argument, the polymer of the inner and outer coatings maybe cellulose (paragraphs [0035, 0039]).  Although Jenson does not explicitly recite the transmural migration of progenitor cells along the entire length of the graft, this would be an inherent response of the body as the coatings and holes within the expandable support structure have a pore size of 40-150 µm, and progenitor cells can grow through pores of this size (as evidenced by Muschler (US 2002/0161449 A1)) (it is merely an inherent property that was not recognized by Jenson).
Jenson is silent about the anti-thrombogenic characteristics of the device/ coatings and is used as a blood access device for dialysis with no intention or given characteristics of a permanent implant.  Examiner considers this argument moot as there are no claim requirements concerning the anti-thrombogenic characteristics of the device/ coatings nor the deice being a permanent implant, nor is it clear that the blood access device for dialysis, as disclosed by Jenson, would not be considered permanent, many patients undergo dialysis for many years/ the rest of their lives (and as such could be considered permanent).
Lelkes is silent about progenitor cell migration, and is instead focused on endothelial cell adhesion/ seeding.  Examiner disagrees with this argument.  Examiner is relying on Lelkes for justification/ teaching of grooves on the inner surface of a vascular implant – specifically that is will help with cell ingrowth, which in turn will reduce the body’s response to the implant – this is desirable feature for any vascular implant independent of the migration of progenitor cells.
Finally, the combination of the two inventions (such as by inserting the blood access device of Jensen into the vascular graft of Lelkes would not work and would not result in the claimed subject matter.  Examiner disagrees with this argument.  In making the combination Examiner is merely using the justification/ teaching of grooves on the inner surface of a vascular implant, as taught by Lelkes, to modify the device, as disclosed by Jensen, to include the grooves in the coating on the inner surface (luminal polymeric portion 18), as disclosed by Jensen.  Examiner is not suggesting placing the two structure one within the other.
Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-9, 11, 15-19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Within claim 1, lines 8-10: Applicant claims, “a plurality of grooves (4) is comprised in said coating (3) of said inner surface (21) and said primary scaffold structure (2) and said coating (3) on said inner surface (21) and on said outer surface (20);” Examiner can not find support within the originally filed disclosure for the grooves within the coating of the inner surface AND the primary scaffold structure AND the coating on the outer surface, Examiner can only find support within the originally filed disclosure for grooves within the coating of the inner surface.  (PLEASE NOTE: Prior to the amendment of 12/28/2021, claim 1, lines 8-10 read: “a plurality of grooves (4) is comprised in said coating (3) of said inner surface (21) and said primary scaffold structure (2) and said coating (3) on said inner surface (21) and on said outer surface (20) are designed in such a way that progenitor cells can migrate”; in this previous version “said primary scaffold structure (2) and said coating (3) on said inner surface (21) and on said outer surface (20)” are associated with the ability of the progenitor cells to migrate therethrough, as opposed to a list of locations where grooves are found as is currently claimed.) Claim(s) 2-9, 11, 15-19, which depend from claim 1, inherit all the problems associated with claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-9, 11, 15-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within claim 1, lines 8-10: Applicant claims, “a plurality of grooves (4) is comprised in said coating (3) of said inner surface (21) and said primary scaffold structure (2) and said coating (3) on said inner surface (21) and on said outer surface (20);” Applicant has claimed grooves in “said coating (3) OF said inner surface (21)” AND “said coating (3) ON said inner surface (21)”; it appears this is duplicative claim requirement claiming grooves in the coating on/ of the inner surface unless Applicant is creating two different inner coatings?  Claim(s) 2-9, 11, 15-19, which depend from claim 1, inherit all the problems associated with claim 1.
Claim 4 recites the limitation "the cellulose material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the cellulose material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the cellulose material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the cellulose material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the cellulose material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/Examiner, Art Unit 3774